UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6231


MICHAEL T. SCOTT, JR.,

                Plaintiff - Appellant,

          v.

J. PHILLIP MORGAN, Warden; DIVISION OF CORRECTION,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:13-cv-01098-RDB)


Submitted:   May 22, 2014                         Decided: May 29, 2014


Before TRAXLER,   Chief     Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael T. Scott, Jr., Appellant Pro Se. Stephanie Judith Lane-
Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael T. Scott, Jr., appeals the district court’s

order   granting      Defendants     summary    judgment      on   his    42   U.S.C.

§ 1983 (2012) action against them.              We have reviewed the record

and   find    no     reversible    error.      Accordingly,        we    affirm   the

district court’s order.            Scott v. Morgan, No. 1:13-cv-01098-RDB

(D.   Md.    filed    Jan.   13,    2014;   entered    Jan.    14,      2014).     We

dispense     with     oral   argument       because    the    facts      and     legal

contentions     are    adequately     presented   in    the    materials       before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                        2